Citation Nr: 0933414	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  01-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for residuals of a left 
foot injury, to include the great toe and the little toe.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a tailbone injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
August 9, 1972 to November 2, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in November 
1999 and in August 2003, by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas.

In April 2007, the Board issued decision which, in pertinent 
part, denied the Veteran's claims herein.  Thereafter, the 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2009, 
based on a Joint Motion for Remand (Joint Motion), the Court 
issued an Order remanding this case for compliance with the 
Joint Motion.  

The appeal is remanded to the RO.  VA will notify the Veteran 
if further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process. 38 C.F.R. § 
20.904(a) (2008).  Here, based on the Joint Motion, the Court 
remanded for additional development the portion of the 
Board's April 2007 decision addressing the issues of service 
connection for a lung disorder; service connection for 
residuals of a left foot injury, to include the great toe and 
the little toe; whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for residuals of a left knee injury; and whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
tailbone injury.  Accordingly, in order to prevent prejudice 
to the Veteran, the portion of the April 2007 decision of the 
Board addressing these issues must be vacated, and a new 
decision on these issues will be entered as if the April 2007 
decision by the Board had never been issued.


REMAND

The Veteran is seeking service connection for a lung disorder 
and for residuals of a left foot injury.  He further contends 
that new and material evidence has been submitted to reopen 
his claims of service connection for residuals of a left knee 
injury and for residuals of a tailbone injury.

Based upon the Court Order in April 2009, the Board finds 
there is a further duty to assist the Veteran with his claims 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

In May 2005, the Veteran indicated that he has been receiving 
benefits from the Social Security Administration (SSA) for 
the past seven years.  The Court has held that where there 
has been a determination that the Veteran is entitled to SSA 
benefits, the records concerning that decision are needed by 
the VA for evaluation of pending claims, and must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Under the circumstances of this case, an attempt 
should be made by the RO, with the assistance of the Veteran, 
to obtain these records.

In July 2006, the Veteran submitted a statement that his 
medical treatment records should be obtained from his private 
physician, V.C.R., M.D.  Although prior records had been 
obtained from Dr. R. by the RO, the Veteran now indicates 
that pertinent subsequent records are now available.  
Accordingly, the RO should, with the assistance of the 
Veteran, attempt to obtain all pertinent treatment records 
which have not previously been obtained.


As for his residuals of a left foot injury, the Veteran 
contends that this condition was incurred when he dropped a 
cement curb on his left foot during service.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McClendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

Historically, the Veteran served on ACDUTRA from August 9, 
1972 to November 22, 1972.  The Veteran's report of 
separation, Form DD 214, reveals that he was discharged from 
the service because he did not meet the medical fitness 
standards at the time of enlistment.  A medical board 
proceedings report, dated in October 1972, noted that the 
Veteran was found medically unfit for service based upon his 
intellectual deficit.  A review of his available service 
medical records was silent as to any complaints or treatment 
of a left foot disorder.  A physical examination, dated 
October 31, 1972, indicated that his extremities were normal.  
The report of his medical board physical examination report, 
also dated October 31, 1972, noted that his feet were normal.  
On a medical history report, completed at that time, the 
Veteran denied having any foot trouble.

The first post service complaint of, or treatment for, a left 
foot disorder is in 1999.  A treatment report, dated in 
October 1999, noted that the Veteran's left foot had a corn 
and also very large toenails, with an ingrown toenail on the 
big foot on the left side.  The report concluded with a 
diagnosis of pain in the left foot.  A June 2000 treatment 
report noted an assessment of fifth metatarsophalangeal joint 
dislocation with hammer toes all of the left foot and 
probable nerve entrapment of the fifth left toe.  A November 
2000 treatment report noted that the Veteran injured his left 
foot when a heavy steel rod fell on it at work.  Subsequent 
treatment reports noted that he underwent amputation of the 
left fifth toe and avulsion of the nail plate of the left 
great toe.  A VA examination of the feet, conducted in May 
2002, concluded with a diagnosis of traumatic injury to the 
left foot, status post amputation of the left fifth toe, and 
excision and removal of the left great toenail with 
dystrophic regrowth and residual development of spurring. 

The Veteran's post service employment has largely been in 
positions which require extensive physical labor.  A 
psychiatric treatment report, dated in March 2000, noted that 
his employment history working in construction, loading fruit 
shipments for markets, and rock quarry digging.  The report 
also noted that he was currently working in a steel shop 
where he had been employed for the past seven years.  

Pursuant to the Joint Motion, the RO should schedule the 
Veteran for a VA examination to address the etiology of his 
current left foot disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his lung disorder, 
residuals of a left foot injury, 
residuals of a left knee injury, and 
residuals of a tailbone injury.  The 
Board is particularly interested in 
obtaining all available treatment records 
from Dr. R., from July 31, 2004 to the 
present.  The Veteran must be asked to 
complete a separate VA Form 21-4142 for 
any physician or source of treatment he 
may identify.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The RO must request all materials, to 
include medical records, regarding the 
Veteran's award of disability benefits 
from SSA, together with its decision 
awarding the Veteran disability benefits 
around 1995.  These records must be 
associated with the claims file.  If 
these records are not available, a note 
to that effect must be included in the 
Veteran's claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

3.  The RO must afford the Veteran the 
appropriate VA examination to determine 
the etiology of any current residuals of a 
left foot injury.  A synopsis of the 
Veteran's medical history has been 
provided in this remand; however, a 
complete review of the Veteran's claims 
folders by the examiner in conjunction 
with the examination is required.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
whether the Veteran's current residuals of 
a left foot injury, diagnosed as traumatic 
injury to the left foot, status post 
amputation of the left fifth toe, and 
excision and removal of the left great 
toenail with dystrophic regrowth and 
residual development of spurring, were 
caused by or aggravated by his military 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

